Citation Nr: 0925418	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel 


INTRODUCTION

The Veteran served on active military service from October 
1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 2005 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.

In March 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge; a transcript of the 
hearing is of record.

In March 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in March 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  

In a July 2007 VA treatment record, the Veteran reported that 
he had been approved to receive SSD (disability benefits from 
the Social Security Administration (SSA)).  The Court has 
held that where there is notice that the veteran is receiving 
SSA disability benefits, VA has a duty to acquire a copy of 
the decision granting such benefits and the supporting 
medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal and should be obtained.

The Veteran's service treatment records contained no 
complaints or findings of psychiatric problems and included 
normal psychiatric findings at enlistment and separation.

Available service personnel records showed that the Veteran 
served in Vietnam from June 1967 to May 1968 with the 329th 
TransCo (HvBt) USARPAC.  His principal duty during this 
period was listed as landcraft crewman.  His DD Form 214 
(Report of Separation) listed his military occupational 
specialty as water craft operator and included no awards 
indicative of combat.

In a written statement received in June 2005, the Veteran 
described several in-service stressful experiences.  First, 
he described an incident in Dong Hai when he was off-loading 
the boat, and the entire beach started receiving artillery 
rounds.  He stated that everyone was ordered off the boat, 
even without their weapons.  He indicated that a monk was 
killed, but he did not witness it.  He concluded that this 
event caused him to "harbor great anger."  Second, he 
described performing guard duty in total darkness while 
anchored in a river until daybreak.  He stated that "today I 
think this to be a small thing, but at the age of nineteen, 
it was traumatic."  Third, he related that he was involved 
in retrieving a fuel barge that came under artillery fire 
while he was with the LCU (landing craft utility) 1572.  
Finally, he stated that he really started having trouble once 
he was transferred to another boat; he reported that he was 
drinking excessively and got into a fight.  Unfortunately, 
the Veteran did not provide enough specificity in this report 
alone to verify any of his claimed in-service stressful 
events.

In March 2009, however, the Veteran testified in more detail 
regarding in-service stressful experiences.  He explained 
that for the first half of his service in Vietnam, he was on 
the LCU 1572 and could not remember the identity of the 
second boat.  He testified that his main incidences of 
experiencing artillery fire were from January 30, 1968 
through the end of March 1968 in Da Nang or Dong Ha.  The 
Veteran's representative requested that an attempt to obtain 
log of the boat be made  The RO should attempt to verify this 
claimed stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability determination with all 
associated medical records.  All records 
obtained must be associated with the 
claims folder.

2.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the Veteran's service personnel 
records.  Then, additional development 
regarding the claimed stressor(s) should 
be undertaken, with consideration of VA 
Training Letter 07-02 and stressor 
verification site added to VA's "Rating 
Job Aids" webpage.  Thereafter, if 
further development beyond VA's 
capabilities is required, this REMAND, 
copies of the Veteran's DD Form 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the National Personnel 
Records Center (NPRC), U. S. Army and 
Joint Services Records Research Center 
(JSRRC) or any other appropriate source 
in an attempt to obtain data to verify 
the Veteran's claimed stressor(s), to 
include obtaining ship logs as deemed 
appropriate.

3.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
PTSD examination to determine whether he 
suffers from PTSD as a result of the 
verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should clearly 
identify each psychiatric disability that 
the Veteran currently has, to include 
PTSD.  Only if evidence corroborating the 
occurrence of any claimed in-service 
stressful experience(s) is received, the 
examiner should render an opinion 
regarding the currently diagnosed PTSD as 
a result of the verified stressor(s).  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must explain 
how the diagnostic criteria are met, to 
include specific comment upon the link 
between the current symptomatology and 
the Veteran's verified stressor(s).

With respect each psychiatric diagnosis 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e, there is at 
least a 50 percent probability) that such 
disability is the result of injury or 
disease incurred or aggravated during 
active military service.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


